Title: From Thomas Jefferson to Thomas Pinckney, 8 November 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Nov. 8. 1792.

Having, at the moment I was induced to undertake my present office, determined to retire from it as soon as decency would permit, and very early after, fixing on the termination of our first federal period of 4. years as the proper epoch for retirement, I now contemplate the approach of that moment with the fondness of a sailor who has land in view. The object of this private letter is to desire that you will be so good as to direct your future public letters to the Secretary of state by that title, and not by name, till you know who he will be, as otherwise all letters arriving after the 3d. of March would incur the expence, delay and risk of travelling 600. miles by post.—The prospect of resuming the direction of my farm induced me to trouble you with the commission for the threshing machine, which I shall be happy to recieve, and shall take the most effectual methods of rendering public. I may perhaps, with your permission, take the liberty of troubling you sometimes with a line from my retirement, and shall be ever happy to hear from you, & give every proof of the sincere esteem & respect with which I have the honor to be Dear Sir Your most obedt & most humble servt

Th: Jefferson


P.S. We received information yesterday of the conclusion of peace with the Wabash and Illinois Indians. This forms a separation between the Northern and Southern war-tribes.

